Exhibit 10.159

 

FRAMEWORK AGREEMENT

 

This Framework Agreement is entered into on August 16, 2004 between The Immune
Response Corporation (“IRC”) and NovaRx Corporation (“NovaRx”).

 


1.                                       AT OR PRIOR TO THE CLOSING (THE
“CLOSING”) TO OCCUR IMMEDIATELY UPON THE SIGNING OF THIS AGREEMENT IT IS
EXPECTED THAT:


 


(A)                                  SIDNEY KIMMEL CANCER CENTER (“SKCC”),
NOVARX AND IRC SHALL ENTER INTO THE NOVATION AGREEMENT, IN THE FORM SET FORTH ON
EXHIBIT A ATTACHED HERETO (THE “SKCC NOVATION AGREEMENT”), SUBSTITUTING NOVARX
IN PLACE OF IRC UNDER, AND EFFECTING A NOVATION OF, THE LICENSE AGREEMENT
BETWEEN SKCC AND IRC (AS DEFINED IN THE SKCC NOVATION AGREEMENT).


 


(B)                                 MASAYOSHI NAMBA, M.D. (“DR. NAMBA”), NOVARX
AND IRC SHALL ENTER INTO THE NOVATION AGREEMENT, IN THE FORM SET FORTH ON
EXHIBIT B ATTACHED HERETO (THE “NAMBA NOVATION AGREEMENT”), SUBSTITUTING NOVARX
IN PLACE OF IRC UNDER, AND EFFECTING A NOVATION OF, THE LICENSE AGREEMENT
BETWEEN NAMBA AND IRC (AS DEFINED IN THE NAMBA NOVATION AGREEMENT).


 


(C)                                  ADVANCED BIOTHERAPIES, INC. (“ABI”) AND IRC
SHALL TERMINATE THE LICENSE AGREEMENT DATED SEPTEMBER 13, 2001 BETWEEN IRC AND
ABI (THE “IRC ABI LICENSE AGREEMENT”) PURSUANT TO A TERMINATION LETTER
AGREEMENT, IN THE FORM SET FORTH ON EXHIBIT C ATTACHED HERETO.


 


(D)                                 NOVARX SHALL MAKE A $150,000 CASH PAYMENT TO
IRC.


 


2.                                       EFFECTIVE UPON THE CLOSING, THE LICENSE
AGREEMENT DATED JUNE 4, 1997 BETWEEN IRC AND NOVARX, AS AMENDED BY AMENDMENT NO.
1 TO LICENSE AGREEMENT DATED APRIL 30, 2002 BETWEEN IRC AND NOVARX, AND FURTHER
AMENDED BY AMENDMENT NO. 2 TO LICENSE AGREEMENT DATED JANUARY 1, 2003 BETWEEN
IRC AND NOVARX (COLLECTIVELY, THE “IRC NOVARX AGREEMENT”) SHALL BE TERMINATED
AND BE OF NO FURTHER FORCE OR EFFECT AND NOTWITHSTANDING SECTION 12.4 OF THE IRC
NOVARX AGREEMENT, ONLY SECTION 10 AND SECTION 13 (BUT FOR THE LATTER ONLY WITH
RESPECT TO A BREACH OR ACTIVITY THAT OCCURRED PRIOR TO TERMINATION) SHALL
SURVIVE TERMINATION.  EFFECTIVE UPON THE CLOSING, THE STOCK AND WARRANT PURCHASE
AGREEMENT DATED JUNE 4, 1997 BETWEEN IRC AND NOVARX SHALL BE TERMINATED AND BE
OF NO FURTHER FORCE OR EFFECT.  IT IS UNDERSTOOD THAT IRC DOES NOT THEREBY GIVE
UP THE NOVARX STOCK WHICH IRC CURRENTLY HOLDS.


 


3.                                       IN ADDITION TO THE PAYMENT UNDER
SECTION 1(D), NOVARX SHALL PAY IRC A TOTAL OF $900,000 AFTER THE CLOSING AS
FOLLOWS:


 


(A)                                  AN AMOUNT PAID WITHIN 30 DAYS AFTER THE END
OF EACH CALENDAR QUARTER, EQUAL TO 5% OF ALL REVENUE OR CASH OBTAINED BY NOVARX
OR ITS AFFILIATES IN SUCH PRECEDING QUARTER FROM SUBLICENSING, ASSIGNING OR
COMMERCIALIZING THE TECHNOLOGY

 

--------------------------------------------------------------------------------


 

licensed to NovaRx pursuant to the Namba Novation Agreement and the SKCC
Novation Agreement up to a total of $900,000 (including any amounts which may
have been paid by NovaRx under this Section 3).


 


(B)                                 ANY REMAINING UNPAID BALANCE (WITH CREDIT
GIVEN FOR ALL AMOUNTS PAID BY NOVARX UNDER THIS SECTION 3), IMMEDIATELY UPON
NOVARX RAISING ADDITIONAL DEBT OR EQUITY CAPITAL, IN THE AGGREGATE EQUAL TO AT
LEAST $5,000,000, BETWEEN AUGUST 16, 2004 AND AUGUST 16 , 2007.


 


(C)                                  ANY REMAINING UNPAID BALANCE, ON AUGUST 16,
2007 (WITH CREDIT GIVEN FOR ALL AMOUNTS PAID BY NOVARX UNDER THIS SECTION 3).


 


4.                                       IRC HEREBY REPRESENTS AND WARRANTS
THAT:


 


(A)                                  IRC HOLDS NO WARRANTS FOR THE PURCHASE OF
THE STOCK OF EITHER NOVARX OR ABI; AND


 


(B)                                 IRC HAS GRANTED NO SUBLICENSES OF THE RIGHTS
GRANTED TO IRC IN THE LICENSE AGREEMENT BETWEEN SKCC AND IRC (AS DEFINED IN THE
SKCC NOVATION AGREEMENT) OTHER THAN TO NOVARX AND ABI.


 


5.                                       THE FRAMEWORK AGREEMENT AND THE OTHER
WRITTEN AGREEMENTS SPECIFIED HEREIN CONSTITUTE THE ENTIRE AGREEMENT BETWEEN AND
AMONG THE PARTIES WITH REGARD TO THE SUBJECT MATTER HEREOF AND THEREOF, AND
SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, COMMITMENTS AND DISCUSSIONS
WITH REGARD TO SUCH SUBJECT MATTER.  THIS AGREEMENT CAN BE AMENDED ONLY IN A
WRITING SIGNED BY THE PARTIES HERETO.


 

 

 

THE IMMUNE RESPONSE CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

NOVARX CORPORATION

 

 

 

 

 

By:

 

 

 

2

--------------------------------------------------------------------------------